3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claim 1 has been amended. Claim 4 has been canceled. 
Response to Arguments 
	The following is in response to applicant’s remarks filed 05/24/2022. 
	 The applicant argues that the newly amended claim 1 overcomes the previous rejection as the limitation for wherein the acid includes polycarboxylic acid is absent in the cited art. 
	The examiner agrees, and the previous rejection is withdrawn. 
	The newly amended claim 1 has been made obvious by newly cited art in the rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 7 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kasamatsu, US20180062160A1, (see machine translation), Minami, US20170309950A1, Haufe, US20180212234A1, and Schofield, US20160268633A1.


Regarding claim 1, Kasamatsu teaches a non-aqueous electrolyte secondary battery comprising (non-aqueous electrolyte secondary battery)[0006]: a positive electrode (positive electrode)[0018] capable of electrochemically absorbing and desorbing lithium [0024], a negative electrode (negative electrode)[0018] capable of electrochemically absorbing and desorbing lithium (silicon based active material)[0010]; and a non-aqueous electrolyte (non-aqueous electrolyte)[0074],
wherein the negative electrode includes a negative electrode material, a binder (water soluble polymer containing polymethacrylic acid)[0038][0039], and a thickener (thickener)[0052],
the negative electrode material includes an LSX particle including a lithium silicate phase (lithium silicate phase)[0035], and silicon particles dispersed (Si is dispersed)[0035] in the lithium silicate phase,
a ratio of the silicon particles (dispersed Si)[0035] in the LSX particle (lithium silicate)[0035] is 30 mass % or more  (ratio of carbon-based active material to silicon-based active material 70:30)[claim 3],
the binder includes a polymethacrylic acid alkali metal salt (water soluble polymer containing polymethacrylic acid)[0038][0039],
the thickener includes a carboxyalkyl cellulose (CMC)[0053],
an amount of the poly(meth)acrylic acid alkali metal salt relative to 100 parts by mass of the negative electrode material is 0.1 parts by mass or more and 5 parts by mass or less (1-7% water soluble polymer by mass in negative electrode active material mixture)[0054](acrylic acid monomer is 0.40 mol/100g in the water soluble polymer ~ 28%, then 28% of the 7% added to mixture gives 1.96% acrylic acid in the active material mixture)[0042], and
the non-aqueous electrolyte includes a lithium salt (lithium salt)[0064], a non-aqueous solvent that dissolves the lithium salt (non-aqueous solvent)[0060], 
Kasamatsu does not teach adding to the electrolyte an acid that exhibits a pKa of 1 to 30 in water at 25° C, an LSX particle with embedded silicon particles within the claimed range,  a poly(meth)acrylic acid alkali metal salt, and wherein a concentration of the acid in the non-aqueous electrolyte is 0.01 to 7 mass %, and wherein the acid include polycarboxylic acid.
Haufe teaches a lithium battery with a silicon based negative electrode active material [claim 1] where a poly(meth)acrylic acid alkali metal salt is used as the binder [0067]. Further, particular preference is given to this binder selection [0067]. Then it would have been obvious to one skilled in the art at the time of filing to combine the active material of Kasamatsu with the binder of Haufe as an obvious to try combination. 
Minami teaches a lithium battery with a lithium silicon based negative electrode wherein an LSX particle (lithium silicate phase) has silicon  particles uniformly dispersed in in the LSX particle (silicate phase) in the claimed range (29 – 95%)[claim 1][0034]. Further, it is taught that this Si content range improves capacity and cycle characteristics. Then it would have been obvious to one skilled in the art at the time of filing to combine the silicon range of Minami with the electrode active material of Kasamatsu to improve battery capacity and cycle characteristics. 
Schofield teaches a lithium secondary battery [0001][0005] wherein a concentration of the acid in the non-aqueous electrolyte is 0.01 to 7 mass % (0.02 – 20 wt%)[0015], and wherein the acid include polycarboxylic acid [0005][0024]. Further, it is taught that the addition of the polycarboxylic acid additive in the electrolyte solution improves battery performance [0015][0016]. Then, it would have been obvious to one of ordinary skill in the art to combine the teachings of a polycarboxylic acid additive as in Schofield into the battery of Kasamatsu to improve battery performance. 
None of the above teach adding to the electrolyte an acid that exhibits a pKa of 1 to 30 in water at 25° C, however, as Schofield teaches adding the claimed acid the claimed property of a pKa of 1 to 30 in water at 25° C is inherently present. 

Regarding claim 3, combined Kasamatsu teaches the non-aqueous electrolyte secondary battery according to claim 1.
Further, Schofield teaches wherein the acid has a pKa of 1 to 20 (inherently present property of polycarboxylic acid)

Regarding claim 7, combined Kasamatsu teaches the non-aqueous electrolyte secondary battery according to claim 1.
Further, Kasamatsu teaches wherein a ratio of the silicon particles in the negative electrode material is 80 mass % or less (ratio of carbon-based active material to silicon-based active material 70:30)[claim 3].

Regarding claim 8, combined Kasamatsu teaches the non-aqueous electrolyte secondary battery according to claim 1.
Further, Kasamatsu teaches wherein a composition of the lithium silicate phase is represented by the formula: Li2OxSiO2, and satisfies 0.5≤x≤20 (lithium silicate represented by Li2zSiO(2+z) (0 < z < 2))[0035].

Regarding claim 9, combined Kasamatsu teaches the non-aqueous electrolyte secondary battery according to claim 1.
Further, Kasamatsu teaches wherein the carboxyalkyl cellulose is carboxy C1-2 alkyl cellulose or a salt thereof (CMC)[0053].

Regarding claim 10, combined Kasamatsu teaches the non-aqueous electrolyte secondary battery according to claim 1. 
Further, Kasamatsu teaches wherein the negative electrode further includes a carbon material (carbon material)[0036] that electrochemically absorbs and desorbs lithium, and a ratio of the negative electrode material to a total of the negative electrode material and the carbon material is 0.1 mass % or more and 30 mass % or less (carbon content is 0.5% - 10% relative to the mass of the silicon particles which is 30%. Then the carbon content is 1.5% - 3%)[0036].

Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kasamatsu, US20180062160A1, Minami, US20170309950A1, and Haufe, US20180212234A1 (see machine translation), Schofield, US20160268633A1, and further in view of Yamamoto, US20180013131A1 

Regarding claim 5, combined Kasamatsu teaches the non-aqueous electrolyte secondary battery according to claim 1.
Combined Kasamatsu does not teach wherein an amount of the carboxyalkyl cellulose relative to 100 parts by mass of the negative electrode material is 1 part by mass or more and 5 parts by mass or less.
Yamamoto teaches use of carboxymethyl cellulose in a negative electrode mixture wherein an amount of the carboxyalkyl cellulose relative to 100 parts by mass of the negative electrode material is 1 part by mass or more and 5 parts by mass or less (1 part by mass of carboxymethyl cellulose (CMC))[0025][0039]
Then it would have been obvious to one skilled in the art at the time of filing to try the claimed concentration of CMC as taught in Yamamoto in the negative electrode mixture taught in combined technical features of Kasamatsu. 

Regarding claim 6, combined Kasamatsu teaches the non-aqueous electrolyte secondary battery according to claim 1.
Combined Kasamatsu does not teach wherein an amount of the poly(meth)acrylic acid alkali metal salt relative to 100 parts by mass of the carboxyalkyl cellulose is 10 parts by mass or more and 150 parts by mass or less. 	
Haufe teaches a lithium battery with a silicon based negative electrode active material [claim 1] where a poly(meth)acrylic acid alkali metal salt is used as the binder [0067]. Further, particular preference is given to this binder selection [0067]. 
Yamamoto teaches wherein an amount of the poly(meth)acrylic acid relative to 100 parts by mass of the carboxyalkyl cellulose is 10 parts by mass or more and 150 parts by mass or less (1 part by mass of carboxymethyl cellulose (CMC), 0.3 parts by mass of a poly(acrylic acid) (PAA))[0039]. Further, Yamamoto teaches a loss in capacity retention when one of the CMC, copolymer, and PAA are not present in the mixture teaching that they have a positive synergistic affect. [0062] 
Then it would have been obvious to one skilled in the art at the time of filing to combine the carboxyalkyl cellulose and polyacrylic acid mixture of Yamamoto with the electrode mixture of combined technical features of Kasamatsu to improve capacity retention. 	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724             
/BRIAN R OHARA/Examiner, Art Unit 1724